Citation Nr: 1236985	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-38 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for a right ankle disability. 

4. Entitlement to service connection for varicose veins of the right lower extremity. 

5. Entitlement to service connection for varicose veins of the left lower extremity. 

6. Entitlement to service connection for a left hand disability. 

7. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

8. Entitlement to an initial rating in excess of 10 percent for the service-connected traumatic brain injury with residual tension headaches. 

9. Entitlement to an initial compensable rating for the service-connected status post left ankle fracture with residual scar. 

10. Entitlement to an initial compensable rating for the service-connected left foot calcaneal spur. 

11. Entitlement to an initial compensable rating for the service-connected right foot calcaneal spur. 

12. Entitlement to an initial compensable rating for the service-connected bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 2008. Service in Southwest Asia during the Persian Gulf War and receipt of the Combat Action Badge is indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2012, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by the undersigned Veterans Law Judge (VLJ). A transcript of that hearing has been associated with the Veteran's VA claims folder.

In the February 2009 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left hand disability. The Veteran indicated his disagreement with this decision and a statement of the case (SOC) was issued in March 2011. While the Veteran did not perfect his appeal with the submission of a VA Form 9 or its equivalent, the issue was included in a May 2011 supplemental statement of the case (SSOC) and discussed during the August 2012 hearing. Therefore, VA has waived any objection to whether the Veteran properly perfected his appeal of this issue. See generally, Percy v. Shinseki, 23 Vet.App. 37 (2009) (VA may waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran's increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The currently demonstrated patellofemoral syndrome of the right knee is shown as likely as not to have had its clinical onset during the Veteran's period of active service.

2. The currently demonstrated patellofemoral syndrome of the left knee is shown as likely as not to have had its clinical onset during the Veteran's period of active service.

3. The competent and credible evidence of record does not indicate that a right ankle disability currently exists.  

4. The competent and credible evidence of record does not indicate that varicose veins of the right lower extremity currently exist.  

5. The competent and credible evidence of record does not indicate that varicose veins of the left lower extremity currently exist.  

6. The competent and credible evidence of record does not indicate that a left hand disability extremity currently exists.  

7. The competent and credible evidence of record does not indicate that an acquired psychiatric disorder currently exists.  


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his patellofemoral syndrome of the right knee is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. By extending the benefit of the doubt to the Veteran, his patellofemoral syndrome of the left knee is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3. The Veteran does not have a right ankle disability due to disease or injury that was incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4. The Veteran does not have varicose veins of the right lower extremity due to disease or injury that was incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5. The Veteran does not have varicose veins of the left lower extremity due to disease or injury that was incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6. The Veteran does not have a left hand disability due to disease or injury that was incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

7. The Veteran does not have an acquired psychiatric disorder due to disease or injury that was incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for a right ankle disability, varicose veins of the bilateral lower extremities, a left hand disability, and an acquired psychiatric disorder. Having carefully considered the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against these claims. As discussed in more detail below, the Veteran's claims of entitlement to service connection for bilateral knee disabilities are being granted. 

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

As part of the Benefits Delivery at Discharge Program, prior to the initial adjudication of his claim, the Veteran was informed of the evidence necessary to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence. This undated notice letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 490-491 (2006).  

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the notice letter. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal. Therefore, there is no duty to provide additional notice in this case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, multiple VA examination reports, and the August 2012 hearing transcript. 

The Board has reviewed the record on appeal and finds no indication that there remains pertinent, outstanding evidence regarding the issue on appeal. Neither the Veteran nor his representative has argued otherwise.  

As the Board will discuss in its analysis, the Veteran was provided with VA fee-basis examinations in June 2008, December 2010, February 2011, and March 2011. The reports of these examinations reflect that the examiners recorded the Veteran's current complaints, conducted appropriate examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. Supporting rationale was also provided for the opinions proffered. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

While the record does not reflect that the VA examiners reviewed the Veteran's claims folder, the Veteran is not prejudiced because the examiners considered medical history as reported by the Veteran which is consistent with that contained in the Veteran's claims folder. The Board therefore concludes that the examinations are adequate for rating purposes. See 38 C.F.R. § 4.2 (2011). 

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2011). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims. He exercised the option of a personal hearing and was afforded one in August 2012 as detailed in the Introduction. 

All relevant facts have been properly and sufficiently developed and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claims have been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes 'signs' in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation. Every reasonable doubt shall be resolved in favor of the Veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder. See Libertine v. Brown, 9 Vet.App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet.App. 563, 567 (1996).

	I. Bilateral Knee Disabilities

The Veteran contends that he has bilateral knee disabilities as a result of injuries sustained during multiple in-service parachute jumps. See the March 2011 VA fee-basis examination, page 1. 

The Veteran's service treatment records document that he received treatment for left knee pain in October 2001. While this treatment record does not describe the etiology of his pain, it was noted that the Veteran experienced pain while going up stairs and while performing physical training runs." He was diagnosed with anterior knee pain.

Due consideration must be given to the places, types and circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002). Here, the record reflects that the Veteran was awarded the Parachutist Badge and he testified during the August 2012 hearing that he performed more than 150 parachute jumps during service. Therefore, the Veteran's statements of bilateral knee injuries are consistent with circumstances of his service and are credible. An in-service injury has been demonstrated.

The Veteran did not undergo a separation examination prior to his discharge from active duty. Instead, the Veteran was afforded a VA fee-basis examination in June 2008, two months before he separated from service. During this examination, the Veteran complained of bilateral knee pain that has existed since 2004. A physical examination, however, did not reveal any knee disabilities. 

Following his separation from service, the Veteran was afforded a VA fee basis examination in March 2011. While this examination revealed that the Veteran had patellofemoral syndrome of the bilateral knees, the examiner stated that the Veteran's knee disabilities are not related to his active duty service because he was not diagnosed with patellofemoral syndrome while on active duty. 

While the March 2011 fee-basis examiner stated that the Veteran's bilateral knee disabilities were not related to his military service, he did not comment on the Veteran's complaints of ongoing pain and how those complaints related to his current diagnosis. Specifically, the record clearly indicates that the Veteran had complained of bilateral knee pain during service, and, while patellofemoral syndrome was not diagnosed at that time, the Veteran is competent to testify that he experienced knee pain during service which has continued until his diagnosis in March 2011. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's documented in-service complaints of bilateral knee pain, his credible post-service assertions of continuing bilateral knee pain and the diagnosis of patellofemoral syndrome that was rendered less than three years after he separated from service are sufficient for the purpose of establishing a continuity of symptomatology. 

While cognizant that the March 2011 VA fee-basis examination indicated that the Veteran's current disability is not related to his active duty service, when viewed as a whole, the Board finds the evidence to be in relative equipoise in showing that the patellofemoral syndrome of the bilateral knees had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for a bilateral knee disability is warranted. 

	II. A Right Ankle Disability

The Veteran has testified that he injured his right ankle while serving in Iraq. See the hearing transcript, page 4. Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claim. 

During the August 2012 hearing, the Veteran testified that he came under enemy fire while participating in a vehicle recovery mission. Specifically, he stated that during this mission, he jumped over the retrieval system of a recovery vehicle, landed on a pile of chains, and twisted his ankle. See the hearing transcript, page 4. 

The Veteran's DD-214 indicates that his military occupational specialty (MOS) was a vehicle mechanic and that he served in Iraq from March 2003 to June 2003 and from August 2006 to September 2007. Based on the Veteran's MOS, the award of a Combat Action Ribbon and his record of assignments, the Veteran is entitled to combat status under 38 U.S.C.A. § 1154(b). An in-service injury has therefore been demonstrated.

As noted, the Veteran's service treatment records do not include a separation examination. During the June 2008 VA fee-basis examination that was conducted prior to his discharge from active duty, the Veteran complained of weakness, stiffness, and pain in his ankle. A physical examination of the right ankle was "within normal limits" and the examiner stated that there was "no edema, effusion, weakness, tenderness, redness, heat or abnormal movement." X-rays of the Veteran's right ankle also did not reveal any abnormalities. 

Following his separation from service, the Veteran was afforded an additional VA fee-basis examination in December 2010. While the Veteran reported experiencing pain and dislocation, a physical examination revealed "no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement." The examiner noted that there was no diagnosis for the Veteran's right ankle because there was "no pathology to render a diagnosis." 

In short, the record does not indicate that the Veteran has been diagnosed with a right ankle disability during the appeal period. In finding that there is no current disability, the Board has considered the Veteran's post service reports of pain and dislocation. 

As noted, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet.App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet.App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet.App. 67, 74 (1997); Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms such as pain in his ankle because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet.App. 465, 470 (1994). Furthermore, the Board has no reason to doubt the Veteran's subjective complaints of pain and finds such assertions credible. However, symptoms, such as pain alone, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet.App. 282 (1999). 

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a current disability. He has failed to do so. See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

The Court has held that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  

In the absence of a competent diagnosis of a right ankle disability at any time during the appeal period, service connection may not be granted. See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). See also McClain v. Nicholson, 21 Vet.App. 319 (2007).  

Accordingly, the first Shedden element has not been met, and the Veteran's claim fails on this basis alone.  

In the absence of competent evidence of a right ankle disability, it follows that a competent and credible nexus between the in-service injury and the claimed current disability is also lacking. Such is the case here. The evidence of record does not contain a competent and credible statement attempting to link a right ankle disability to the Veteran's active duty service.

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a right ankle disability. The benefit sought on appeal is accordingly denied.  

	III. Varicose Veins

The Veteran contends that he developed varicose veins of the bilateral lower extremities in 2008. See the hearing transcript, page 5. Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claim. 

During the August 2012 hearing, the Veteran testified that developed varicose veins of the right and left lower extremity prior to his separation from service and that the varicose veins were visible on the inside of his ankles. See the hearing transcript, pages 5-6. 

The Veteran's service treatment records are negative for any treatment or diagnosis of varicose veins. The VA fee-basis examination conducted prior to his separation from service did not identify varicose veins. In fact, the examiner specifically stated that "[t]he current physical examination does not identify any established varicose veins or complications from varicose veins. The physical examination of the lower extremities [did] not reveal any signs of ulceration, edema, stasis pigmentation or eczema." 

Following his separation from service, during the December 2010 VA fee-basis examination, the Veteran stated that he has had varicose veins for the past 5 years which result in swelling, aching and fatigue. A physical examination, however, did "not reveal Deep Vein Thrombosis, thrombophlebitis [or] a visible varicose vein condition." The examiner stated that there was no pathology to render a diagnosis of varicose veins but instead that the Veteran's complaints were not varicose veins and "everyone has this type of finding." 

In contrast to the multiple medical examinations which found that the Veteran does not have varicose veins, the Court has stated that "because varicose veins may be diagnosed by their unique and readily identifiable features, the presence of varicose veins is not a determination 'medical in nature' and is capable of lay observation." See Barr, supra at 309. As a result, the Veteran is competent to identify the presence of varicose veins. 

Reiterating, the Board is charged with the duty to assess the credibility and weight given to evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998). Indeed, in Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.

Here, the Veteran has stated that he has varicose veins of the bilateral lower extremities. While he is competent to identify the existence of such a disability, the Board finds that his statements are not credible in light of the multiple examination reports indicating medical professionals have examined the Veteran for varicose veins and found no evidence of this disability. The Veteran's statements are therefore afforded no weight or probative value. 

As the only evidence of a current disability and an in-service injury or disease comes from the Veteran's lay statements, which have been found to be not credible, the claim must be denied. 

In the absence of credible evidence of an in-service disease or injury and the absence of credible evidence of a current disability, the Board need not discuss the third Shedden element

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for varicose veins of the bilateral lower extremities. The benefits sought on appeal are accordingly denied.  

	IV. A Left Hand Disability

The Veteran contends that he has a left hand disability as the result of an in-service injury. Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claim. 
 
During the August 2012 hearing, the Veteran testified that he injured the middle finger of his left hand in service when it was caught in a generator. See the hearing transcript, page 18. The Veteran's service treatment records document that he was treated for a "crush injury to the left hand[,] 3rd metacarpal" in March 2007. At that time he was observed to have a 1.5 inch laceration which was sutured. 

As noted, the Veteran was not provided with a separation examination, but underwent a VA fee-basis examination in June 2008. During this examination, the Veteran complained of cramping in his hands and pain in his middle finger. It was noted that the Veteran had "an operation in March 2007 for reattachement of the tip of his severed finger. This healed without complications." A physical examination revealed full range of motion in his fingers and neurologic, sensory, and motor function testing were normal. He was not diagnosed with a left finger or hand disability. 

During the December 2010, post-service VA fee-basis examination, the Veteran stated that he experiences pain in his left middle finger with numbness. A physical examination did not reveal any scars on the left middle finger and the Veteran displayed full range of motion in his left hand and fingers. X-rays of the Veteran's left hand were "within normal limits" and the examiner stated that there is no pathology to render a diagnosis of a left hand disability. 

There is no dispute that Veteran is competent to report symptoms such as pain in his middle finger because this requires only personal knowledge as it comes to him through his senses. Layno, supra. Furthermore, the Board has no reason to doubt the Veteran's subjective complaints of pain and finds such assertions credible. However, symptoms, such as pain alone, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted. See Sanchez-Benitez, supra.  

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a current disability. He has failed to do so. See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

In the absence of a competent diagnosis of a left hand disability at any time during the appeal period, service connection may not be granted. See Degmetich & Gilpin, both supra. 

Accordingly, the first Shedden element has not been met, and the Veteran's claim fails on this basis alone.  

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left hand disability. The benefit sought on appeal is accordingly denied.  

	V. Acquired Psychiatric Disability

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD. Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against his claim. 

Following his separation from service, the Veteran was afforded a VA fee-basis examination in February 2011. After reviewing his past VA examinations, interviewing the Veteran, and conducting a psychiatric examination, the examiner stated that the Veteran did not have a current psychiatric disability. It was specifically noted that the Veteran did not meet the DSM IV criteria for PTSD "because he does not experience the avoidance reactions of . . . PTSD." 

In stating that the Veteran did not have a current psychiatric disability, the February 2011 VA examiner stated: "For the VA established diagnosis of" PTSD and depression, "the current diagnosis is none, which is a correction of a prior erroneous diagnosis." 

Upon review, the record reflects that the Veteran has not been diagnosed with a psychiatric disorder during the appeal period. In fact, the February 2011 VA examiner noted that the prior VA-fee basis examinations did not diagnose the Veteran with an acquired psychiatric disorder. Instead, the "established diagnosis" referenced by the examiner appears to be based on the October 2010 examination request report which requested an evaluation for "posttraumatic stress disorder and depression." As noted, the Veteran has not been diagnosed with a psychiatric disability during the appeal period. 

The Veteran is competent to report symptoms such as depression, memory lapses and agitation because this requires only personal knowledge as it comes to him through his senses. Layno, supra. Furthermore, the Board has no reason to doubt the Veteran's subjective complaints of memory problems and irritability and finds such assertions credible. However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not, in and of themselves, constitute a disability for which service connection may be granted. See Sanchez-Benitez, supra.  

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., a competent evidence of a current disability. He has failed to do so. See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  

In the absence of a competent diagnosis of an acquired psychiatric disability at any time during the appeal period, service connection may not be granted. See Degmetich & Gilpin, both supra. 

In the absence of a current disability, there is no need to discuss the remaining Shedden elements or the elements of 38 C.F.R. § 3.304(f).

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder. The benefit sought on appeal is accordingly denied.  


ORDER

Service connection for patellofemoral syndrome of the right knee is granted. 

Service connection for patellofemoral syndrome of the left knee is granted. 

Service connection for a right ankle disability is denied.

Service connection for varicose veins of the right lower extremity is denied. 

Service connection for varicose veins of the left lower extremity is denied. 

Service connection for a left hand disability is denied. 

Service connection for an acquired psychiatric disorder is denied.


REMAND

In a June 2011 statement, the Veteran reported that the symptomatology associated with his traumatic brain injury residuals, bilateral foot calcaneal spur, bilateral pes planus, and left ankle disability had increased in severity since his last examination. The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).

Because the Veteran is competent to report a worsening of his symptomatology, a new examination is warranted. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran identify all records of VA and non-VA health care providers who have treated him for his traumatic brain injury residuals, bilateral foot calcaneal spur, bilateral pes planus, and left ankle disability.  

(a) After obtaining any appropriate authorizations for release of medical information, the RO must obtain records not currently associated with the claims file from each health care provider the Veteran identifies.  

(b) The Veteran must also be advised with respect to private medical evidence that he may alternatively obtain the records on her own and submit them to the RO/AMC. 

(c) Records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

2. Once all available medical records have been received, arrange for a VA examination with an appropriate clinician. The purpose of the examination is to evaluate the current severity of the Veteran's service-connected traumatic brain injury residuals, and its impact on his daily activities and occupational functioning. The following considerations will govern the examination: 

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The purpose of the examination is to ascertain the severity of the service-connected TBI. The question of the source or etiology of the disorder is only relevant to the extent that it may provide information as to the severity of the disorder. 

(c) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed.

(d) The examination must be conducted in accordance with the most current TBI examination worksheet.

(e) The examiner must fully assess the current manifestations and degree of impairment due to the Veteran's service-connected TBI residuals.

(f) The examiner must provide an opinion on the impact of the Veteran's TBI syndrome on his daily activities and occupational functioning.

(g) The examiner must provide a complete explanation  for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

3. After the above development has been conducted, the RO/AMC will afford the Veteran a VA feet examination. The examiner will be advised the purpose of the examination is to ascertain the severity of the service-connected bilateral pes planus, bilateral calcaneal spur and left ankle disabilities. 

The following considerations will govern the examination: 

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The purpose of the examination is to ascertain the severity of the service-connected foot disabilities. The question of the source or etiology of the disorders is only relevant to the extent that it may provide information as to the severity of the disorders. 

(c) If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed.

(d) the examiner must specifically comment on whether the bilateral pes planus is MODERATE with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and/or pain on manipulation and use of the feet; whether the bilateral pes planus is SEVERE with objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indication of swelling on use, and/or characteristic callosities; or whether the bilateral pes planus is PRONOUNCED with marked pronation, extreme tenderness of the plantar surfaces of the feet, and/or marked inward displacement and severe spasm of the tendo achillis on manipulation which is not improved by orthopedic shoes or appliances.

(e) The examiner must further report the complete range of motion findings for the left ankle and bilateral feet. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(g) The examiner must describe all additional manifestations of the Veteran's left ankle disability and bilateral foot calcaneal spurs. 

(h) The examiner must provide a complete explanation for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

(i) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

3. Thereafter, the RO/AMC must consider all of the evidence of record and re-adjudicate the Veteran's increased rating claims. If the benefits sought on appeal remain denied, the Veteran and his representative must be provided a SSOC. The SSOC must contain notice of all relevant actions taken on the above-cited claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


